DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims 6-10 overcome the prior 112b rejections, those 112 rejections are withdrawn.
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive. With regards to claim 1 and F1, Applicant argues that F1 does not mix fluids in the supply for a sealing condition as a temperature condition, wherein the low temperature source is heated and the working fluid supplied by the high-temperature source is cooled.  The argument made by Applicant is not clear, because Applicant appears to admit at each discussion of the disclosure of Ferra, that the features of the claim 1 ARE met by F1. On Page 10, Applicant argues that Ferra does not teach or suggest, “the working fluids are mixed in the sealing gas supply apparatus to be suitable for a sealing condition as a temperature condition required in a sealing system of the turbomachine, by heating the working fluid supplied from the low-temperature source and cooling the working fluid supplied from the high-temperature source, so as to be supplied to the sealing system of the turbomachine as recited in claim 1.  
On Page 11, Applicant argues they disagree that the gas cooler, compressor inlet, and turbine inlet do not correspond to the sealing gas supply apparatus, the low-temperature source, and the high temperature source.  Applicant argues Ferra does NOT mix the working fluids to be suitable for a sealing condition, but admits, verbatim, “The compressed cool air from the compressor outlet 32 is mixed with the decompressed hot air from the turbine 22, at the cooler outlet 36, which outputs higher pressure structure claim would be “intended use.”  The intended use position is not necessary; however, because Ferra DOES perform this feature to meet a temperature condition requirement, as Applicant themselves admits in their arguments on Page 13.  Applicant admits, Ferra discloses, “that the turbine decompresses and cools high-pressure high temperature air and the compressor 28 compresses and heats low-pressure low-temperature air, and the compressed cool air and the decompressed hot air are merged to provide sealing air having a sufficiently high pressure such that it can be used to seal the bearing chamber, but not having an excessively high temperature that could potentially cause damage to the bearing chamber or the components housed therein.” (Emphasis added.) Avoiding an excessively high temperature (temperature condition requirement) and meeting a sealing pressure (suitable for a sealing condition) is explicitly meeting the language of the limitation, “mixed in the sealing gas supply apparatus to be suitable for a sealing condition as a temperature condition required in a sealing system of the turbomachine.” (Emphasis added).
As the original fluid sources from the heated and cooled sources enter the system, perform work, and then are mixed to meet a temperature and pressure requirement of the chamber the office is not made aware of any error in the rejection with regards to this limitation.  
With regards to the heating of the working fluid supplied from the low-temperature source and cooling the working fluid supplied from the high-temperature source, the office notes it has meet this claim limitation in two separate matters.  First As Applicant has admitted on Page 13,” compressed cool air and decompressed hot air are merged,” thus the hot air is cooled by contact with the cooling air and the cold air is warmed by the heated air during mixing.  Secondly, as Applicant has admitted on Page 12, having a lower pressure and temperature.” (Emphasis added) Therefore Applicant admits that the heated air is cooled by the turbine before it is cooled by mixing, meeting the claim limitation cooling requirement twice.  Similarly, admits on Page 12, “The air that exits the compressor 28 therefore has an increased pressure and temperature.” (Emphasis added).  Therefore Applicant admits the cold air is heated by the compressor before it is heated further by mixing, meeting the claim limitation heating requirement twice. As Applicant appears to admit that the cooling air is heated both by mixing and by work of a compressor, and the heated air is cooled by mixing and by work of a turbine, and that the merging of the fluid is to ensure the temperature is not too hot, therefore meeting a temperature condition requirement, and pressurized, to be suitable for a sealing condition, the office is not made aware of any inability of the claims to meet the limitation presented. 
On Pages 14-16 Applicant argues that Glahn does not teach the amended features; however, as Ferra is present as the primary reference in claim 11 and already meets these features, Glahn is not relied upon or required for this feature. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 2012/0279228 to Ferra et al. (F1).

In Re Claim 1:
F1 shows:
	A sealing gas supply apparatus (20) for supplying a sealing gas to a turbomachine of a power generation system, wherein: [In so far as power generation is positively recited in the preamble, the system of F1 could be used for electrical generation, and is generating a rotative power for driving the pump (28).]
	A source comprises at least one low temperature source (30, 28) for supplying a working fluid to the sealing gas supply apparatus and at least one high-=temperature source (24, 22) for supplying a working fluid having a higher temperature than the low temperature source to the sealing gas supply apparatus; and [See Figure 2, which explicitly discloses the two inlets as high pressure hot air and low pressure cold air]
	The working fluids are mixed in the sealing gas supply apparatus to be suitable for a sealing condition as a temperature condition required in a sealing system of the turbomachine, by heating the working fluid supplied from the low-temperature source and cooling the working fluid supplied from the high-temperature source, so as to be supplied to the sealing system of the turbomachine.  [Figure 2 final box denotes the pressure and temperature are adjusted to meet bearing chamber buffer needs of pressure and not being too heated.  While this feature is technically intended use, in a structure claim the office notes by avoiding being too hot but pressurized at the right pressure for the bearings it meets the “suitable for a sealing condition as a temperature condition required”.  With regards to the heating and cooling, the office notes, first the two airs are mixed, and in the merging the hotter air is cooled by the cooler air as the cooler air heats the hotter air, to result in the final mixed temperature for sealing.  In addition the system performs initial work to heat and cool the respect cold and hot airs by 

In Re Claim 2:
F1 shows:
	The sealing gas supply apparatus (20) according to claim 1, wherein:
	the low temperature source is a main pump (28) of the power generation system and the high temperature source (24) is a turbine (22) inlet of the power generation system. [In so far as Applicant has provided the claimed features, in this instance the source of the fluid being mixed at (26) is fluid source (24) which is the inlet to the expander for high pressure/hot air inlet.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of US 2012/01125758 to Blewett et al. (B1).

In Re Claim 3:
F1 teaches:
	The sealing gas apparatus according to claim 2, further comprising a heat exchanger(46) for heating the working fluid supplied from the low temperature source(28). [Per Figure 3, it can be seen a 

F1 does not teach:
	Wherein there is a cooling fan for cooling the working fluid supplied from the high temperature source.

B1 teaches:
	It is known when using heat exchangers(56) to provide temperature control in a turbomachine, to provide a dedicated cooling fan(44) which can draw air over the heat exchanger faster, enhancing the cooling. [Page 1, ¶11.] This not only enhances the cooling effect of the heat exchanger, but permit a smaller heat exchanger and can also permit a smaller heat exchange, and without extracting efficiency from the main fan bypass path. [Page 1, ¶3 and Page 2, ¶21.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of F1 to use an upstream cooling fan driving air towards the heat exchanger of B1, to further enhance the cooling impact on the air from the heated sources (F1, 24) and permit a smaller heat exchanger improving flight efficiency without drawing additional air from a bypass. This would yield working fluid from the high temperature source being cooled by a cooling fan. 

In Re Claim 4:
F1 as modified in claim 3 teaches:
	The sealing gas supply apparatus according to claim 3, wherein:
	(Claim 4) The heat exchanger and cooling fan are operated only in case of startup or emergency of the power generation system. [The Applicant has not included any structure in this claim.  Claim 4, 
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 and B1, as applied to claim 3, and further in view of an engineering expedience.

In Re Claim 5:
F1 as modified in claim 3 teaches:
	The sealing as supply apparatus according to claim 4, a transfer pipe (shown schematically), comprising a control valve (56) for controlling a flow rate of the working fluid passing through the heat exchanger. [F1, Figure 3, and Page 3, ¶41 and Page 2, ¶15.]

F1 as modified does not teach:
	A first valve that is not the flow control valve installed in a working fluid transfer pipe connected to the temperature source. 

F1 further teaches:
	It is known to provide bypass valves(44) before heat exchangers, for the purpose of preventing excessive debris from a supply line form being introduced into the bearing buffer supply and damage the bearings.
	One of ordinary skill would recognize that debris can also influx from the low pressure source which could serve as damaging to the bearing. 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of US 8,794,009 to Glahn et al. (G1).

In Re Claim 11:
Those features of claim 11 which are shared in claim 1 are present in claim 1 in the same manner they are cited in claim 1 above, which the office refers to.
Claim 11 differs from claim 1 in the recitation that there are a plurality of high and low temperature sealing air sources.

F1 does not teach:
	A plurality of high temperature or low temperature sources for mixing in the sealing apparatus.

G1 teaches:
	It can be desirable to have ones sealing gas supply apparatus formed of two circuits each with a first and second bleed air supply, which are blended into an intermediate supply, to communicate multiple buffer supply needs. [Page 1, ll. 29-54.]
.

Allowable Subject Matter
Claims 6-10 are object to as being depending upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 6 and 7, the office notes the feature of a cooling fan through which the working fluid must pass, after passing a valve, cannot be met by F1 or any combination, when considered in combination with the control valve required by claim 5 for the low temperature inlet into the heat exchanger, within the art searched.  With regards to claim 8, the same feature of claim 5 and 6 in combination is realized.  Likewise for claims 9 and 10. 
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 12-20, 16-20 share similar features to claims 6-10; to further recommend them but also include the features of claim 12, from which 13-20 depend, in particular the feature 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745